FILED
                            NOT FOR PUBLICATION                               DEC 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JANETTA L. SCONIERS,                             No. 12-15176

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00113-LJO-SMS

 v.
                                                 MEMORANDUM*
JUDICIAL COUNCIL OF CALIFORNIA;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Janetta L. Sconiers appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action and declaring her a vexatious litigant. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (Fed. R. Civ. P.

41(b) dismissal); De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990)

(vexatious litigant order). We affirm.

      The district court did not abuse its discretion by dismissing Sconiers’ action

because Sconiers failed to comply with Rule 8(a)’s requirement of a short and

plain statement of the claims. See Fed. R. Civ. P. 8(a); Nevijel, 651 F.2d at 674

(Rule 8(a) is violated when a complaint is excessively “verbose, confusing and

almost entirely conclusory”); Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d
1047, 1059 (9th Cir. 2011) (“Rule 8(a) has been held to be violated by a pleading

that was needlessly long, or a complaint that was highly repetitious, or confused, or

consisted of incomprehensible rambling.” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by entering a pre-filing order

against Sconiers because she had notice and an opportunity to be heard, and the

district court developed an adequate record for review, made findings regarding her

frivolous litigation history, and narrowly tailored the restriction. See De Long, 912
F.2d at 1147-48 (discussing factors to consider before imposing pre-filing

restrictions on a vexatious litigant).

      We reject Sconiers’ contentions regarding the district court’s admonishment


                                          2                                     12-15176
of Ralston L. Courtney, the district court’s subject matter jurisdiction, and the

district court’s alleged bias against her.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Sconiers’ requests for judicial notice, set forth in her opening brief, are

denied as unnecessary.

      Sconiers’ motions, filed on July 13, 2012, are denied.

      AFFIRMED.




                                             3                                  12-15176